ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-26, and 28-44 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 is allowed because the prior art of record fails to disclose or suggest a method including the limitation “wherein performing multiple entangling operations on the first set of paired measurement and data qubits comprises separating the pairs into multiple subsets of paired qubits, the multiple subsets comprising non-overlapping and non-adjacent pairs” in addition to other limitations recited therein.

Claims 2-5, 7-9, and 18-21 are allowed by virtue of their dependency from claim 1.

Claim 10 is allowed because the prior art of record fails to disclose or suggest a method including the limitation “wherein performing multiple entangling operations on the second set of paired measurement and data qubits comprises separating the pairs into multiple subsets of paired qubits, the multiple subsets comprising overlapping and diagonally adjacent pairs” in addition to other limitations recited therein.

Claims 11-13 are allowed by virtue of their dependency from claim 10.

Claim 14 is allowed because the prior art of record fails to disclose or suggest a method including the limitation “wherein performing multiple entangling operations on the third set of paired measurement and data qubits comprises separating the pairs into multiple subsets of paired qubits, the multiple subsets comprising non-overlapping and non-adjacent pairs” in addition to other limitations recited therein.

Claims 15-17 are allowed by virtue of their dependency from claim 14.

Claim 22 is allowed because the prior art of record fails to disclose or suggest an apparatus including the limitation “wherein performing multiple entangling operations on the first set of paired measurement and data qubits comprises separating the pairs into multiple subsets of paired qubits, the multiple subsets comprising non-overlapping and non-adjacent pairs” in addition to other limitations recited therein.

Claims 23-26, 28-30, and 39-44 are allowed by virtue of their dependency from claim 22.

Claim 31 is allowed because the prior art of record fails to disclose or suggest an apparatus including the limitation “wherein performing multiple entangling operations on the second set of paired measurement and data qubits comprises+ separating the pairs into multiple subsets of paired qubits, the multiple subsets comprising overlapping and diagonally adjacent pairs” in addition to other limitations recited therein.

Claims 32-34 are allowed by virtue of their dependency from claim 31.

Claim 35 is allowed because the prior art of record fails to disclose or suggest an apparatus including the limitation “wherein performing multiple entangling operations on the third set of paired measurement and data qubits comprises separating the pairs into multiple subsets of paired qubits, the multiple subsets comprising non-overlapping and non-adjacent pairs” in addition to other limitations recited therein.

Claims 36-38 are allowed by virtue of their dependency from claim 35.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842